Citation Nr: 1011772	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-17 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss. 

2.  Entitlement to service connection for Meniere's disease 
with vertigo. 

3.  Entitlement to service connection for keloid scars of the 
chest, face, shoulder, back, and arms. 

4.  Entitlement to service connection for a chronic 
disability manifested by microscopic hematuria.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971 and from December 1990 to August 1991.  The Veteran also 
served on various periods of active duty service for training 
(ACDUTRA) with the United States Army Reserves from 1994 to 
2000.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

In November 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.

The issues of entitlement to service connection for Meniere's 
disease, keloid scars, and a chronic disability manifested by 
microscopic hematuria are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is 
manifested by Level IV hearing loss in the right ear and 
Level II hearing loss in the left ear based on the results of 
the December 2006 VA contract examination. 

2.  A March 2007 auditory brainstem response (ABR) 
examination demonstrated mild to moderate high frequency 
hearing loss in the left ear, moderate high frequency hearing 
loss in the right ear, and total hearing impairment that was 
better than previously indicated by the December 2006 
audiological examination. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 
Diagnostic Codes 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an increased rating is warranted 
for his bilateral hearing loss as his hearing has worsened to 
the point where he requires a hearing aid.  Disability 
evaluations are determined by comparing a Veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Service connection for bilateral hearing loss was granted in 
a February 2002 rating decision with an initial 
noncompensable rating assigned, effective September 27, 2000.  
The current 10 percent rating was granted, effective October 
29, 2002, in a February 2003 rating decision and explained in 
a supplemental statement of the case (SSOC) in that same 
month.  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and 
(d).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the Rating Schedule establishes 
eleven (11) auditory acuity levels, designated from Level I, 
for essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the puretone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or when the puretone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

The Veteran was provided a VA contract audiological 
examination in December 2006.  Air conduction thresholds were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
50
55
LEFT
80
80
80
85

Bone conduction puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
55
60
LEFT
50
75
70
65

Speech testing revealed speech recognition ability of 96 
percent in both ears.  

The examiner explained that a bone conduction study is better 
than an air conduction study to reflect that claimant's 
hearing loss, but that neither study appeared totally 
accurate in light of the speech recognition ability at levels 
at his reported hearing thresholds (not at levels above these 
thresholds).  The examiner added that the findings were too 
inconsistent to be reliable or accurate, and recommended that 
the Veteran be referred for ABR evaluation, where he does not 
have anything to do with the elicitation of responses, to 
more accurately determine his actual hearing level acuity.  
The examiner expressed the belief that the Veteran's hearing 
acuity was closer to his bone conduction levels for his left 
ear which is more consistent with his speech recognition 
scores, but is unknown for his right ear.  

The Veteran was provided an ABR examination in March 2007 
that disclosed mild to moderate high frequency hearing loss 
in the left ear and moderate high frequency hearing loss in 
the right ear.  The examiner explained that an ABR is a test 
of neural synchrony of the auditory nerve from the level of 
the cochlea to the lower brainstem, and that presence of a 
response from the ABR is suggestive of the ability to hear at 
a level that is consistent with the normative data for the 
equipment that is used.  The examiner added that the only 
true test of hearing is a behavioral response to confirm the 
actual hearing thresholds for each frequency, and recommended 
repeat behavior testing in six months to document consistent 
auditory thresholds for the speech frequencies.

In an addendum, the December 2006 examiner reviewed and 
commented on the ABR results.  He found that the Veteran's 
hearing loss was not as significant as what was demonstrated 
during the December 2006 puretone threshold audiogram, and 
that the Veteran's hearing loss is more likely than not a 
mild to moderate high frequency hearing loss in the left ear 
and a moderate high frequency hearing loss in the right ear.  

The Board acknowledges that the re-testing recommended by the 
audiologist who performed the ABR testing was not done.  
Nonetheless, while the results of the December 2006 
examination were deemed unreliable and inconsistent by the 
examining audiologist, the Board notes that the bone 
conduction puretone threshold averages of 57.5 in the right 
ear and 65 in the left ear, and speech recognition scores of 
96 percent bilaterally translate to Level II hearing in both 
ears under Table VI, and under the rating criteria warrant a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  The Board has chosen to use the bone conduction test 
results, rather than the air conduction test results, as the 
examiner believed that these results were closer to the 
Veteran's actual hearing acuity.

The Veteran's right ear also manifested an exceptional 
pattern of hearing loss in bone conduction puretone 
thresholds at the December 2006 examination.  See 38 C.F.R. 
§ 4.86.  Under Table VIa, a puretone threshold average of 
57.5 translates to Level IV hearing in the right ear.  
Combined with the Level II hearing of the left ear, the 
Veteran's hearing loss disability is still noncompensable.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, even if 
the Board relied on the results of the December 2006 VA 
examination, an increased evaluation would not be warranted 
for the Veteran's bilateral hearing loss.  

An increased rating is also not warranted for the Veteran's 
bilateral hearing loss based on the results of the March 2007 
ABR.  The ABR examiner determined that the Veteran's hearing 
loss was not as significant as what was demonstrated at the 
December 2006 VA contract examination.  As noted above, the 
March 2006 VA examination disclosed noncompensable hearing 
loss, and as the Veteran's hearing is actually better than 
the Level IV and Level II hearing impairment noted above, an 
increased rating is also not warranted based on the March 
2007 ABR examination.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

Occupational Impairment

The Court has recently held, in May 2009, that a request for 
a total disability rating due to individual employability 
resulting from service-connected disability (TDIU), whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather 
part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, when entitlement to TDIU is raised during the appeal of 
a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable because of his hearing loss 
disability.  Although the Veteran reported during the March 
2007 ABR examination that he was moved to a new work position 
due to his hearing loss, he has not stated that he is unable 
to perform his occupational duties due to his service-
connected hearing loss.  Therefore, remand or referral of a 
claim for TDIU is not necessary as there is no evidence of 
unemployability due to the service-connected bilateral 
hearing loss.

Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  


The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's hearing loss is 
manifested by decreased hearing acuity and difficulty 
understanding conversations.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Id. at 
455.

In the present case, the examination reports from the 
December 2006 and March 2007 examinations contain a 
description of the Veteran's subjective complaints.  The 
December 2006 VA contract examiner noted that the functional 
impairment resulting from the Veteran's hearing loss 
consisted of difficulty understanding conversation in certain 
environments.  The March 2007 examination report noted the 
hearing loss history and complaints documented in December 
2006, and added a discussion of the impact of the Veteran's 
hearing loss on his employment and a description of a 
previous surgery related to nonservice-connected Meniere's 
disease. 

While the Board has considered this evidence in light of 
Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the 
Board does not find that the Veteran has described functional 
effects that are "exceptional" or not otherwise contemplated 
by the currently assigned 10 percent rating.  Rather, his 
description of difficulties with hearing are consistent with 
the degree of disability addressed by his current evaluation.

The rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of an 
extra-schedular rating is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a September 2006 
letter.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claim in 
the September 2006 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and private medical 
records.  Additionally, the Veteran was provided a proper VA 
examination in response to his claim.  During the November 
2009 hearing, the Veteran's representative contended that the 
December 2006 audiological examination was inadequate as its 
results were deemed inaccurate.  While the December 2006 
examiner found that the results of puretone threshold testing 
were unreliable, he also recommended that an ABR examination 
be provided.  The Veteran underwent an ABR examination in 
March 2007 and the examiner determined that the Veteran's 
hearing was actually better than what was demonstrated at the 
December 2006 examination.  

Although it did not include a controlled speech 
discrimination test or puretone audiometry test in accordance 
with 38 C.F.R. § 4.85, the Board finds that the March 2007 
ABR examination is adequate.  It was provided based on the 
recommendation of the December 2006 VA examiner who found 
that a standard examination, i.e., one that measured puretone 
thresholds, was not appropriate in the Veteran's case as he 
needed an examination that did not allow subjective 
elicitation of responses.  The March 2007 examination noted 
the history and functional impairment previously documented 
by the December 2006 examiner, and included a discussion of 
the effect of hearing loss on the Veteran's employment.  The 
March 2007 examiner also commented on the Veteran's severity 
of hearing loss in general, and in comparison to the puretone 
threshold levels measured in December 2006.  Accordingly, 
while the Veteran's representative is correct in noting that 
the puretone thresholds recorded at the December 2006 
examination were inaccurate, VA has complied with the duty to 
assist by providing an adequate examination. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied. 


REMAND

During the November 2009 hearing, the Veteran testified that 
service connection is warranted for a chronic disability 
manifested by microscopic hematuria as it initially 
manifested during active duty service.  Service treatment 
records confirm the Veteran's testimony and note several 
diagnoses of microscopic hematuria of unknown etiology during 
his first period of active duty service in October 1970.  The 
Veteran also testified that microscopic hematuria was found 
during laboratory tests conducted in 2005 and 2008 by his 
private physician, Dr. Ojebuoboh, and that he has undergone 
treatment with the same physician for Meniere's disease. 


Although the claims folder contains some medical records from 
Dr.Ojebuoboh, the Board finds that these records are 
incomplete.  The available treatment records date only from 
June 2008 to September 2009, and the initial June 2008 record 
notes that the Veteran was seen for a follow-up appointment.  
Additionally, the June 2009 request for records sent by the 
RO only asked for records pertaining to hypertension dating 
from January 2009.  As the Veteran testified that he has 
received treatment from this private doctor since at least 
2005, and the available records indicate that there are other 
outstanding medical reports, efforts must be made to procure 
these additional private treatment records.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain 
relevant records of treatment reported by private 
physicians).  

As for the keloid scars of the chest, face, shoulder, back, 
and arms, a small keloid of the chest was noted on the 
Veteran's pre-induction examination in April 1969.  Because 
keloids were noted on the Veteran's examination for entrance 
into service, the presumption of soundness is not for 
application and the Board must determine whether the pre-
existing disability was aggravated during the Veteran's 
periods of active duty service.  38 U.S.C.A. § 1111.  

The Veteran testified in November 2009 that his keloids first 
manifested during his first period of active duty service in 
the Republic of Vietnam and were aggravated during his second 
period of service by the wearing of a Kevlar helmet and 
armor.  Treatment records from active duty service show that 
keloids were noted on the Veteran's chest in September 1970 
and on the back of his head in December 1990.  Other records 
from the Veteran's reserve service also note the consistent 
presence of keloids on the sternum, shoulder, head, and other 
areas of the body.  

The Board finds that a VA examination is necessary to 
determine whether the Veteran's keloids were aggravated 
during his two periods of active duty service.  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active service when there was an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete records 
of treatment from Dr. Ojebuoboh.

2.  Schedule a VA examination with a 
physician with the necessary expertise to 
render a medical opinion in this case.  
The claims folders must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims folders were reviewed.

After examining the Veteran and reviewing 
the claims folder, including service 
treatment records, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the Veteran's 
keloids underwent an increase in severity 
during his periods of active duty service 
that was not due to the natural progress 
of the disease.  

The examiner is advised that the Veteran 
served on active duty service from August 
1969 to March 1971 and from December 1990 
to August 1991.  The Veteran is also 
competent to report injuries and symptoms 
in service and the Veteran's reports must 
be considered.  

The rationale for any opinions should 
also be provided.

3.  If the records from Dr. Ojebuoboh 
contain evidence of microscopic 
hematuria, schedule the Veteran for a VA 
examination with a physician with the 
necessary expertise to render a medical 
opinion in this case.  The claims folders 
must be made available to and reviewed by 
the examiner.  The examination report 
should reflect that the claims folders 
were reviewed.

After examining the Veteran and reviewing 
the claims folder, including service 
treatment records, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that any current 
disability manifested by microscopic 
hematuria is etiologically related to any 
incident of active duty service, 
including the findings of microscopic 
hematuria dating from October 1970.  

4.  Readjudicate the claims for service 
connection for a chronic disability 
manifested by microscopic hematuria, 
Meniere's disease, and keloid scars.  If 
the benefits sought on appeal are not 
fully granted the RO should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


